Appeal from a judgment of the County Court of Otsego County (Burns, J.), rendered March 7, 2008, convicting defendant upon his plea of guilty of the crime of attempted disseminating indecent material to minors in the first degree (two counts).
In satisfaction of a five-count indictment, defendant pleaded guilty to two counts of attempted disseminating indecent material to minors in the first degree and he waived his right to appeal. He was subsequently sentenced, in accordance with the *1231plea agreement, to consecutive terms of 1 to 3 years in prison. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Lahtinen, Malone Jr. and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.